      Case 1:21-cv-00701 ECF No. 1, PageID.1 Filed 08/16/21 Page 1 of 8




                  UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

ADVANCE PACKAGING
TECHNOLOGIES,
                                               Case No.
            Plaintiff,                         Honorable
                                               Magistrate
vs.

THE KL COMPANIES, INC
D/B/A KL OUTDOORS,

            Defendant.


SHERI B. CATALDO (P39276)
Sullivan, Ward, Patton, Gleeson &
Felty, P.C.
Attorneys for Plaintiff
400 Galleria Officentre-Ste. 500
Southfield, MI 48034
(248) 746-0700
scataldo@sullivanwardlaw.com

                                COMPLAINT


      NOW COMES Plaintiff, Advance Packaging Technologies, by and through

its attorneys, SULLIVAN, WARD, PATTON, GLEESON & FELTY P.C., and for its

Complaint, states as follows:
       Case 1:21-cv-00701 ECF No. 1, PageID.2 Filed 08/16/21 Page 2 of 8




                         PARTIES AND JURISDICTION

      1.     Plaintiff Advance Packaging Technologies (“Plaintiff” or “Advance”) is

a Michigan limited liability company with its principal place of business is Oakland

County, Michigan.

      2.     Defendant, The KL Companies Inc d/b/a KL Outdoors (“Defendant

New KL Outdoors”) is a Delaware corporation with its principal place of business in

Muskegon County, Michigan and whose address is 1790 Sun Dolphin Rd,

Muskegon, Michigan 49444-1800.

      3.     Jurisdiction is proper in this matter pursuant to 28 USC 1332 where the

parties are citizens of different states and the matter in controversy exceeds the sum

or value of $75,000 exclusive of interest and costs.

      4.     Venue is proper in this matter pursuant to 28 USC 1391 (b) and (c) as

Defendant New KL Outdoors resides in the western district of Michigan and a

substantial part of the events or omissions giving rise to its breach of contract

occurred in the western district of Michigan.

                             GENERAL ALLEGATIONS

      5.     Plaintiff Advance is a supplier of specialty packaging materials to retail

and industrial industries.

      6.     Defendant New KL Outdoors manufactures and sells kayaks, canoes

and other personal watercraft.
       Case 1:21-cv-00701 ECF No. 1, PageID.3 Filed 08/16/21 Page 3 of 8




      7.      On December 22, 2017, KL Holdings LLC doing business as KL

Outdoors (“KL Outdoors”) and Plaintiff entered into a KL Outdoors Consignment

Program Agreement in which Plaintiff agreed to provide certain packaging products

(the “Product”) to KL Outdoors on a rotating basis pursuant to purchase orders issued

by KL Outdoors. (the “Consignment Agreement”) (Exhibit A)

      8.      Advance undertook several months of research and development prior

to approval of the Product by KL Outdoors.

      9.      On December 10, 2018, KL Outdoors issued purchase order 112548 to

Plaintiff Advance. (“PO 1”) (Exhibit B)

      10.     On December 27, 2018, KL Outdoors issued a purchase order 112816

to Plaintiff Advance. (“PO 2”) (Exhibit C)

                                     COUNT I

                            BREACH OF CONTRACT

      11.     Plaintiff hereby incorporates paragraphs 1 through 9 as though fully

set forth herein.

      12.     The Consignment Agreement between the parties provided that

Advance and KL Outdoors would monitor inventory levels and projected usages to

determine reorder timing.

      13.     KL Outdoors failed to provide inventory levels and projected usages

to Advance.
        Case 1:21-cv-00701 ECF No. 1, PageID.4 Filed 08/16/21 Page 4 of 8




        14.   The Consignment Agreement provided that purchase orders would be

issued based upon inventory levels and projected usages.

        15.   The Consignment Agreement placed no requirements on delivery

time.

        16.   PO 1 contained “desired” receipt dates.

        17.   PO 1 referenced “terms and conditions found on buyer’s website at

http:/www.sundolphin.com.

        18.   Terms and conditions were not on KL Outdoors’s website

http:/www.sundophin.com.

        19.   Advance advised KL Outdoors that they were not kept informed of

inventory and had no knowledge that the current product was in use.

        20.   Advance reminded KL Outdoors that the Product would need to be

ordered from China and required long lead times.

        21.   KL Outdoors proceeded to issue a second purchase order, PO 2.

        22.   Advance provided regular updates to KL Outdoors regarding delivery.

        23.   On or about February 4, 2019, Advance advised KL Outdoors that the

Product would not arrive by the delivery date set forth the on PO 1 and PO 2.

        24.   Following the information provided on or about February 4, 2019, KL

Outdoors did not cancel PO 1 or PO 2.
       Case 1:21-cv-00701 ECF No. 1, PageID.5 Filed 08/16/21 Page 5 of 8




      25.    On or about Feb 13, 2019, Advance provided KL Outdoors with

adequate assurances that suitable replacement product would be available in the

interim until the Product arrived if needed.

      26.    KL Outdoors agreed to receive replacement product in the interim if

needed.

      27.    On or about March 6, 2019, Advance gave KL an update of the

Finished Goods and Work In Process materials in China.

      28.    On or about March 6, 2019, Advance also provided KL Outdoors with

sample replacement packaging for use until the Product arrived if needed.

      29.    On or about March 26, 2019, Advance provided KL Outdoors with an

updated delivery date for PO 1 Product in late April 2019 and a delivery date for

PO 2 Product to arrive approximately 30 to 45 days later.

      30.    Following the information provided on March 26, 2019, KL Outdoors

did not cancel PO 1 or PO 2.

      31.    KL Outdoors, by its actions and omissions, accepted the assurances

and cure for the later delivery of the Product.

      32.    On or about April 23, 2019, Advance advised KL Outdoor that the

Product had arrived.
       Case 1:21-cv-00701 ECF No. 1, PageID.6 Filed 08/16/21 Page 6 of 8




      33.     On or about April 24, 2019, KL Outdoors notified Advance for the

first time that they ordered replacement product from another supplier, but that

they would accept delivery after current inventory was depleted.

      34.     On or about July, 2019, the parties met and discussed usage forecasts

for the Product that Advance was now warehousing.

      35.     On or about August 15, 2019, the parties again discussed timing as to

when the Product would be released to KL Outdoors.

      36.     KL Outdoors subsequently refused to accept delivery of the Product

set forth in PO 1 and PO 2.

      37.     KL Outdoors suffered no impairment in the value of its merchandise

due to the delay in delivery of the Product.

      38.     The Consignment Agreement, PO 1 and PO 2 constitute valid

contracts between Advance and KL Outdoors.

      39.     KL Outdoors breached the Consignment Agreement, PO 1 and PO 2

by its failure to pay for the Product that it ordered pursuant to the parties’

agreements.

            DEFENDANT IS LIABLE TO PLAINTIFF FOR DAMAGES

      40.     On or about January 27, 2020, Defendant New KL Outdoors

incorporated and thereafter acquired substantially all the assets of KL Outdoors,

including its trademark name, KL Outdoors.
       Case 1:21-cv-00701 ECF No. 1, PageID.7 Filed 08/16/21 Page 7 of 8




      41.    On and after April 27, 2020, Defendant New KL Outdoors filed an

application to do business in Michigan, assumed the name KL Outdoors, and

continued the business of KL Outdoors at its Muskegon, Michigan location.

      42.    Defendant New KL Outdoors shares common ownership, management

and employees with KL Outdoors.

      43.    Defendant New KL Outdoors occupies the same place of business as

KL Outdoors, including its headquarters and at least three production facilities.

      44.    Defendant New KL Outdoors is a mere continuation of KL Outdoors.

      45.    As a result of Defendant’s breaches, Plaintiff has incurred damages,

including but not limited to $142,217.28 (PO1 and PO2) plus warehousing charges

exceeding $20,000 to date plus other costs and expenses.

      WHEREFORE, Plaintiff requests that this Honorable Court enter a judgment

for breach of contract in favor of Plaintiff and against Defendant in an amount to

which it is entitled, including an award of attorney fees and costs, and such other

relief the court deems reasonable and just.
        Case 1:21-cv-00701 ECF No. 1, PageID.8 Filed 08/16/21 Page 8 of 8




                               Respectfully submitted,

                               SULLIVAN, WARD, PATTON,
                                GLEESON & FELTY, P.C.

                               By:   /s/ Sheri B. Cataldo
                                     SHERI B. CATALDO (P39276)
                                     Attorney for Plaintiff
                                     400 Galleria Officentre, Suite 500
                                     Southfield, MI 48034
                                     (248) 746-0700
Dated: August 16, 2021               scataldo@sullivanwardlaw.com
W2499334.DOCX
